Citation Nr: 1422182	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tetraplegia, claimed as the result of negligent medical care received at the Cleveland (Louis Stokes/Wade Park) VA Medical Center (VAMC), starting on August 22, 2006.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and P.S.



ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to March 1959.  

This matter comes before the Board of Veterans' Appeals  (hereinafter "Board") on appeal from a June 2008 rating decision issued in July 2008 by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge (hereinafter "VLJ") in a hearing at the RO in October 2011. A transcript of the hearing has been associated with the claims file. 

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence. No additional documents pertinent to the present appeal have been identified therein. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2006 the Veteran was diagnosed with severe cervical stenosis at C3 to C6 both anterior and posterior compression, for which he underwent cervical C3 to C6 decompression with fusion on August 23, 2006.  He also underwent surgery for posterior cervical anterior leak status-post evacuation and debridement on September 13, 2006.  In an April 2014 brief, the Veteran's representative noted that although the VA treatment records from the time of the Veteran's surgeries include pre-operative and post-operative records, reports of the actual surgeries are not of record.  An attempt to obtain these records must be made on Remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA medical treatment records not yet been associated with the record but pertinent to the claim, to specifically include all surgical reports and related records pertaining to the Veteran's cervical spine surgeries at the (Louis Stokes/Wade Park) Cleveland VAMC.  All identified records must be obtained, and must either be printed and associated with the Veteran's paper claims file or uploaded into Virtual VA.  

2. Then, after undertaking any other additionally indicated development, readjudicate the claim in light of all additional evidence received.  If the claim remaining on appeal is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



